COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 DALTON JAMES BENNETT, JR. A/K/A               §
 DALTON JAMES BENNETT,                                        No. 08-13-00138-CR
                                               §
                   Appellant,                                    Appeal from the
                                               §
 v.                                                            372nd District Court
                                               §
 THE STATE OF TEXAS,                                         of Tarrant County, Texas
                                               §
                   Appellee.                                    (TC# 1244131D)


                                           JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be modified to reflect that the trial court assessed the punishment in

Appellant’s case. We therefore affirm the judgment of the trial court as modified. This decision

shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JUNE, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.